FILE
         IN CLERKS OFFICE
 IUPR!:ME COU:tT, STATE OF WASHING'TON
       DATjEB 1 3 2014
111a_~Cr;·        JUS1i




       IN THE SUPREME COURT OF THE STATE OF WASHINGTON


  STATE OF WASHINGTON,                             )
                                                   )
                        Respondent,                )                  No. 88020-4
  v.                                               )
                                                   )                     En Bane
  PHILLIP BARRARA GARCIA, JR.,                     )
                                                   )
                          Petitioner.              )         Filed     FEB 1 3 2014
                                                   )




            WIGGINS, J.-Phillip Garcia Jr. challenges his convictions for kidnapping in

  the first degree, burglary in the second degree, and criminal trespass in the first

   degree.       He argues that that there is insufficient evidence to support each of the

   alternative means of kidnapping presented to the jury, that the trial court violated his

   confrontation rights by limiting his cross-examination of an adverse witness, that the

   trial court erroneously admitted evidence of a prior crime of dishonesty, .and that the

   prosecutor incorrectly defined "burglary" during closing arguments.

            We reverse Garcia's convictions for kidnapping in the first degree because

   there is insufficient evidence to support each of the alternative means of kidnapping

   presented to the jury. We reverse his conviction for burglary in the second degree

   because of prejudicial trial error. We affirm his conviction for criminal trespass in the

   first degree because the errors were not prejudicial as to that conviction.
State   v. Garcia,   Jr. (Phillip Barrara), No. 88020-4


                                               FACTS

         On June 6, 2010, Garcia was convicted of burglary in the second degree,

criminal trespass in the first degree, and kidnapping in the first degree with a deadly

weapon enhancement. The convictions were based on the following testimony:

         In the early morning of December 24, 2009, Garcia was cut off by three cars

while driving near Sedro-Woolley.            He heard two gunshots coming from the cars.

Believing that the people in the cars were chasing him, he tried to escape. In the

process, he hit a railway track, and the car became stuck. Garcia abandoned the

car and a passenger on the tracks and ran.                Eventually, he made it to a nearby

Valero gas station. He testified that he thought the gas station would be open and

that he could ask for help.           However, the gas station's doors were locked. After

trying to kick the doors open, Garcia picked up a cinder block and broke the glass

door.     Surveillance cameras showed him entering the store, turning around, and

walking out, without going near the cash register or causing other property damage

inside. Garcia testified that he walked out of the gas station after hearing an alarm

because he had outstanding warrants and did not want to go to jail.

         After leaving the gas station, he tried knocking on the door of a nearby house.

The occupant would not open the door but spoke with him briefly through the door.

Garcia told her that he needed help and that people were trying to kill him. When

the occupant told him that she would call 911 but would not open the door, Garcia

left.

         He next ran to a mobile home park where Juliana Wilkins happened to be

asleep on the sofa of her late father's home.              Garcia saw the television on and


                                                   2
State v. Garcia, Jr. (Phillip Barrara), No. 88020-4


entered the trailer through an unlocked door. It was 3:55 a.m. when Garcia tapped

Wilkins on her upper thigh to wake her up. She had never seen Garcia before these

events.

       Garcia remained with Wilkins in the mobile home for around two hours. She

testified that during that time he "was extremely agitated," on "an adrenaline rush,

very jumpy and out of breath."          She also testified that his "behavior was very

unpredictable."

       The timeline of what happened inside the mobile home is not clear. There

was testimony that Garcia sat in a chair five or six feet away from where Wilkins sat

on the couch and the two talked. He explained his situation to Wilkins and asked

her to give him a ride.      She declined.     He also made numerous· telephone calls,

trying to find someone else to pick him up. At some point during the two hours,

Garcia grabbed a knife from the kitchen.           He briefly held the knife two feet away

from Wilkins. Otherwise, he kept the knife in his pocket. At trial, he explained that

the knife was to protect himself and Wilkins from the people Garcia believed were

after him.

       During their conversations, they talked about their families, and Wilkins gave

him advice. She told him that she had 10 children and hoped to go home to them.

She testified that she desired to keep the situation calm, while Garcia testified that

he felt like Wilkins was helping him and tagging along.

       At one point, Garcia decided to leave without having found a ride. Wilkins

walked him to the door and gave him a necklace with religious significance. Garcia,

however, returned within moments.           Eventually, he was able to find a friend who


                                               3
State v. Garcia, Jr. (Phillip Barrara), No. 88020-4


agreed to pick him up. This friend talked with Wilkins on the phone to get directions.

As Garcia was leaving, he offered to give Wilkins back the necklace. She declined

and hugged Garcia.

       Wilkins testified that she was very, very terrified during the event.         She

believed that she might be killed, and her fear did not decline while Garcia was in

the residence.

       Before trial, the State filed a motion in limine to have all statements made by

Garcia to others excluded as hearsay. The prosecutor argued that they were being

offered to prove the truth of the matter asserted, and argued at multiple times that

Garcia was trying to get the statements into evidence without taking the stand.

Defense counsel countered that the statements were necessary to give a complete

picture of what happened in the mobile home and were important for determining

Garcia's intent. The judge did not make a firm ruling as to the statements but said

he would consider them objection by objection.

       During trial, the court allowed the jury to know that Garcia had previously

been convicted of felonies of dishonesty.             The prosecutor used statements in a

police report to establish that a previous burglary conviction involved intent to

commit theft. During the prosecutor's closing argument, he told the jury that Garcia

was guilty of burglary in the second degree if he intended to commit malicious

mischief while throwing a cinder block into the Valero gas station.

        Following the jury trial, Garcia was sentenced to 173 months of confinement.

The Court of Appeals affirmed the convictions.




                                                4
State   v. Garcia, Jr. (Phillip Barrara), No. 88020-4

                                           ANALYSIS

         Garcia's kidnapping in the first degree and burglary in the second degree

convictions are reversed and remanded for a new trial consistent with this opinion.

The kidnapping conviction is reversed because there is insufficient evidence to

support each of the three alternative means presented to the jury.          The Court of

Appeals also misinterpreted and misapplied the statutory elements of kidnapping in

the first degree.       The burglary conviction is reversed because the trial court

erroneously admitted evidence of prior crimes of dishonesty.             This error was

prejudicial.

         In the following discussion, we analyze whether there was sufficient evidence

to support the kidnapping in the first degree conviction. We then address Garcia's

argument that the trial court unjustifiably restricted his cross-examination of Wilkins.

Finally, we analyze the trial court's admission of Garcia's prior convictions for crimes

of dishonesty.

  I.     Insufficiency of evidence for the alternative means of kidnapping in the first
         degree presented to the jury

         We reverse Garcia's conviction for kidnapping in the first degree and remand

for new trial because there is insufficient evidence to support each alternative means

of kidnapping in the jury instructions.          When alternative means of committing a

single offense are presented to a jury, each alternative means must be supported by

substantial evidence in order to safeguard a defendant's right to a unanimous jury

determination. State v. Smith, 159 Wash. 2d 778, 783, 154 P.3d 873 (2007); see State

v. Sweany, 174 Wash. 2d 909, 914, 281 P.3d 305 (2012).              On review, we view the



                                                 5
State v. Garcia, Jr. (Phillip Barrara), No. 88020-4


"evidence in the light most favorable to the prosecution and determine whether any

rational fact finder could have found the essential elements of the crime beyond a

reasonable doubt."      State   v. Engel, 166 Wash. 2d 572, 576, 210 P.3d 1007 (2009).

The three alternative means presented during Garcia's trial were intentionally

abducting Wilkins with intent "(a) to hold [her] as a shield or hostage, or (b) to

facilitate the commission of Burglary in the Second Degree or flight thereafter, or (c)

to inflict extreme mental distress on [her]."          Jury Instruction 18; see RCW

9A.40.020(1) (kidnapping in the first degree).        Garcia also disputes the Court of

Appeals' interpretation of the kidnapping elements.           We first review statutory

interpretation of the kidnapping elements de novo, and then determine whether

there is sufficient evidence to support each alternative means.         See Engel, 166
Wash. 2d at 576.

   A. The shield and hostage prong of kidnapping in the first degree

        The first alternative means of kidnapping in the first degree is to hold the

victim as a shield or hostage. RCW 9A.40.020(1 )(a). "Shield" and "hostage" are not

defined in RCW 9A.40.020 or the accompanying provisions.                  And no clear

interpretations have developed through our case law.

       When determining the meaning of a statute, "[t]he court's fundamental

objective is to ascertain and carry out the legislature's intent." In re Oet. of Danforth,

173 Wash. 2d 59, 67, 264 P.3d 783 (2011 ). "The legislature is presumed to intend the

plain meaning of its language." State v. Gibson, 16 Wash. App. 119, 127, 553 P.2d 131

(1976). "In determining the plain meaning of a provision, we look to the text of the

statutory provision in question, as well as 'the context of the statute in which that


                                               6
State v. Garcia, Jr. (Phillip Barrara), No. 88020-4


provision is found, related provisions, and the statutory scheme as a whole."' State

v. Ervin, 169 Wash. 2d 815, 820, 239 P.3d 354 (201 0) (quoting State v. Jacobs, 154
Wash. 2d 596, 600, 115 P.3d 281 (2005)). Courts may also turn to the common law for

the meaning of undefined terms. Engel, 166 Wash. 2d at 578-79. In criminal cases,

fairness dictates that statutes should be literally and strictly construed and that

courts should refrain from using possible but strained interpretations. See State v.

Bell, 83 Wash. 2d 383, 388, 518 P.2d 696 (1974).

       The history of the kidnapping statute sheds light on the plain meaning of

"hostage" and "shield." See Ervin, 169 Wash. 2d at 820.           The current kidnapping

statutes, RCW 9A.40.020 and 9A.40.030, were adopted in 1975 as part of a

comprehensive revision of the criminal code. See LAWS OF 1975, 1st Ex. Sess., ch.

260, §§ 9A.40.020, 9A.40.030, at 836-37. The pre-1975 kidnapping statute stated:

       Every person who shall wilfully,
               (1)   Seize, confine or inveigle another with intent to cause him
       without authority of law to be secretly confined or imprisoned, or in any
       way held to service with the intent to extort or obtain money or reward
       for his release or disposition, shall be guilty of kidnapping in the first
       degree ....
               (2)   Lead, take, entice away or detain a child under the age of
       sixteen years with intent to conceal him from his parent, parents,
       guardian or other lawful person having care, custody or control over
       him, or with intent to steal any article from his person, but without the
       intent to extort or obtain money or reward for his return, or shall abduct,
       entice, or by force or fraud unlawfully take or carry away another to or
       from a place without the state, and shall afterwards send, bring or keep
       such person, or cause him to be kept or secreted within the state
       without the intent to extort or obtain money or reward for his release or
       disposition, shall be guilty of kidnapping in the second degree ....

Former RCW 9.52.010 (1933) (repealed by LAWS OF 1975, 1st Ex. Sess., ch. 260, §

9A.92.01 0, at 863). The statute did not include the terms "hostage" or "shield." See



                                               7
State v. Garcia, Jr. (Phillip Barrara), No. 88020-4


id.

       Not only did the 1975 statute add the terms "hostage" and "shield," it also

redefined the difference between kidnapping in the first degree and second degree

and set forth three related crimes that are less serious in nature (i.e., unlawful

imprisonment in the first and second degree and custodial interference).            See

JUDICIARY COMM. OF WASH. LEGIS. COUNCIL, LEGISLATIVE COUNCIL'S JUDICIARY

COMMITTEE, REVISED WASHINGTON CRIMINAL CODE 157-63 (Dec. 3, 1970) (Orange

Code). The result was a gradation of related offenses.

       The current first degree statute states:

              (1) A person is guilty of kidnapping in the first degree if he or
       she intentionally abducts another person with intent:
              (a) To hold him or her for ransom or reward, or as a shield or
       hostage; or
              (b) To facilitate commission of any felony or flight thereafter; or
              (c) To inflict bodily injury on him or her; or
              (d) To inflict extreme mental distress on him, her, or a third
       person; or
              (e) To interfere with the performance of any governmental
       function.
              (2) Kidnapping in the first degree is a class A felony.

RCW 9A.40.020.        "Kidnapping in the second degree" is defined as intentionally

abducting another person under circumstances not amounting to kidnapping in the

first degree and is a class B felony.          RCW 9A.40.030.   The defendant's intent

distinguishes the two degrees of kidnapping.          While kidnapping in the second

degree requires only an intentional abduction, kidnapping in the first degree requires

an additional specific intent. See RCW 9A.40.01 0, .020.

        One purpose of the new criminal code was to establish this graded scheme of

crimes, which distinguishes among the severity of different gradations and leads to


                                                8
State   v. Garcia,   Jr. (Phillip Barrara), No. 88020-4


more appropriate sentences. See Orange Code, supra, at staff preface ("Finally, the

introduction of a structure of degrees of felonies should allow for more rational

grading of individual offenses because of the greater ease with which comparative

judgments about the relative severity of different offenses may be made.

Consequently, this proposed code provides a fairer and more consistent treatment of

various similar criminal activities than does present law.").   A broad interpretation of

the specific intent element undermines the legislature's purpose for creating a

graduated scheme because it blurs the line between first and second degree

kidnapping.

         Turning to common law, courts in other jurisdictions have interpreted the

meaning of "hostage." As background, many states adopted statutes that included

the terms "hostage" and "shield" around the same time as Washington. See, e.g.,

ALA. CODE § 13A-6-43 (1975); ALASKA STAT. § 11.41.300 (1978), ARIZ. REV. STAT.

ANN. § 13-1304 (1977), ARK. CODE ANN. § 5-11-102 (1975).                The drafters in

Washington examined criminal statutes from other states and looked to the

American Law Institute's Model Penal Code when crafting the 1975 revisions to the

criminal code.         Orange Code, supra, at ii, 158; see MODEL PENAL CODE § 212.1

(Proposed Official Draft 1962) (intent element of kidnapping is satisfied if

defendant's purpose is "to hold for ransom or reward, or as a shield or hostage").

         Most judicial definitions of "hostage" are the same: a hostage is someone

"held as security for the performance, or forbearance, of some act by a third person."

State v. Crump, 82 N.M. 487, 493, 484 P.2d 329 (1971 ); see Jenkins v. State, 248
S.W.3d 291, 297 (Tex. Ct. App. 2007); Ingle v. State, 746 N.E.2d 927, 939 (Ind.


                                                    9
State v. Garcia, Jr. (Phillip Barrara), No. 88020-4


2001 ); State v. Moore, 315 N.C. 738, 746, 340 S.E.2d 401 (1986); State         v. Stone,

122 Ariz. 304, 309, 594 P.2d 558 (Ariz. Ct. App. 1979).           One emphasis in these

cases is that the person held as a hostage cannot b.e the person from whom

performance or an act is requested, meaning the hostage must be held to coerce

someone else to act.       See Crump, 82 N.M. at 493; Jenkins, 248 S.W.3d at 297;

Ingle, 746 N.E.2d at 939; Moore, 315 N.C. at 746; Stone, 122 Ariz. at 309.

       The definition of "shield" has not been widely addressed in courts throughout

the country. In the only case cited in the briefs that defined "shield" for kidnapping

purposes, it was held to imply "the holding or detaining of a person by force as

defense or potential protection against interception, interference, or retaliation by law

enforcement personnel." Stone, 122 Ariz. at 309. This definition encompasses the

situation in In re Personal Restraint of Glasmann, in which the defendant positioned

a woman between several police officers and himself while the officers had their

guns drawn and the defendant held the woman "around the neck so that she could

not breathe." 175 Wash. 2d 696, 720-21, 286 P.3d 673 (2012) (Wiggins, J., dissenting)

(reversed and remanded because of prosecutorial misconduct).               A "shield" was

defined in a nonkidnapping case as "a felon's use of an innocent person by force as

a potential protection against retaliation."          Kress, 105 N.J. Super. at 521-22 (A

murder case involving a victim who was used as a shield during a bank robbery.

The victim was used as cover when one of the defendants was attempting to exit the

bank.).

       In light of this statutory background, proof of first degree kidnapping under the

hostage/shield means requires proof that the defendant intended to use the victim


                                               10
State v. Garcia, Jr. (Phillip Barrara), No. 88020-4


as security for the performance of some action by another person or the prevention

of some action by another person. It is not sufficient that the defendant intentionally

abducts another person, which would be second degree kidnapping. Rather, there

must be some intent to use the victim as protection for the perpetrator. Anything

less would collapse the distinction between first and second degree kidnapping.

       The evidence here established an intentional abduction of Wilkins, but it was

insufficient to find that Garcia intended to use Wilkins as a hostage or shield. There

is simply no evidence of such an intent. The Court of Appeals reasoned: Garcia

wanted to avoid arrest; if he released Wilkins, she would notify the police; so long as

Garcia detained Wilkins, she could not notify police; therefore, a jury could find that

Garcia harbored the intent to use Wilkins as a hostage or a shield. State       v. Garcia,
noted at 168 Wn. App. 1018,2012 WL 1918961, at *7.

       The appellate court decision is entirely speculative, hypothesizing possible

intentions that are unsupported by any evidence. Moreover, the theory that Garcia

awakened Wilkins so that he could restrain her in order to prevent her from calling

the police is inherently illogical; if Garcia's intent was to keep Wilkins from calling the

police, he never would have entered and awakened her in the first place.             Most

important, this speculation would elevate incidents of second degree kidnapping into

first degree kidnapping based solely on speculation.

       We must avoid this strained interpretation. See Bell, 83 Wash. 2d at 388. We

hold, therefore, that the evidence fails to support the hostage and shield prong

because no reasonable jury could have found beyond a reasonable doubt that

Garcia intended to hold Wilkins as a hostage or shield. No evidence was admitted


                                               11
State   v. Garcia, Jr. (Phillip Barrara), No. 88020-4

at trial to support a claim that Garcia intended to hold Wilkins as security for the

performance, or forbearance, of some act by a third person.                     No demands were.

made on third persons. The incident involved primarily communications between

Garcia (the abductor) and Wilkins (the abducted). This does not meet the definition

of "hostage." Similarly, there was no evidence at trial indicating that Garcia intended

to use Wilkins as a shield because there is no evidence that Garcia used Wilkins as

protection from intervention or retaliation. He did not physically put Wilkins between

himself and others trying to pursue him. Therefore, this alternative means fails for

insufficient evidence.        To hold otherwise would frustrate the graduated scheme

created by the legislature and be contrary to the plain language of the statute.

   B. The extreme mental distress prong of kidnapping in the first degree

         The second alternative means of committing first degree kidnapping is to act

with intent "[t]o inflict extreme mental distress." RCW 9A.40.020(1 )(d).                "Extreme

mental distress" is not defined by statute, and case law has failed to provide a clear

interpretation.         Again, examining the provision in the context of the legislative

scheme is helpful to determine legislative intent. Engel, 166 Wash. 2d at 578.

         The    first    element   of kidnapping        is   an   intentional    abduction.   RCW

9A.40.020(1 ), .030(1 ).        '"Abduct' means to restrain a person by . . . using or

threatening to use deadly force."            RCW 9A.40.01 0(1 ).         Therefore, intentionally

restraining someone by threatening use of deadly force is, without more, kidnapping

in the second degree.            See RCW 9A.40.01 0(1 ), .030(1 ).         If while doing this a

defendant intends to "inflict extreme mental distress" on the victim, the defendant

has committed kidnapping in the first degree.                     RCW 9A.40.020(1 )(d).       The


                                                 12
State v. Garcia, Jr. (Phillip Barrara), No. 88020-4


Washington State Training Commission's manual, published shortly after the 1975

revisions, noted:

       Both the kidnaping [sic] sections require an intentional abduction, the
       difference between then [sic] being the first degree's requirement of
       proof that the victim was kidnaped [sic] to accomplish a further
       purpose, e.g. the obtaining of ransom, to inflict injury, etc.

WASH. STATE CRIMINAL JUSTICE TRAINING COMM'N, REVISED CRIMINAL CODE TRAINING

AND SEMINAR MANUAL, at 9A.40-1 (Gordon A. Golob & Gerald K. Mooney eds., 1976)

(Manual).    Reading the requirements of kidnapping in the first and second degree

together makes it clear that some additional intent must be present to elevate a

crime from kidnapping in the second degree to kidnapping in the first degree.

Otherwise, the statutory distinction would be meaningless.

       Therefore, a reasonable interpretation of "extreme mental distress" is an

intention to cause more mental distress than a reasonable person would feel when

being restrained by the threat of deadly force. When measuring the level of mental

distress intended, the focus must be on the mental state of the defendant rather than

the actual resulting distress. This is because kidnapping in the first degree focuses

on the intent of the defendant rather than the result on the victim. See RCW

9A.40.020(1 ); Manual, supra, at 9A.40.020-2.

       Therefore, the extreme mental distress prong requires an intent to cause

mental distress above that of "regular" abductions, meaning those falling under

kidnapping in the second degree.          This is a fact-specific determination.   In some

cases, the method of abduction (i.e., threat of deadly force) may be so extreme as to

evidence an intent to cause extreme mental distress.           However, it should not be



                                               13
State v: Garcia, Jr. (Phillip Barrara), No. 88020-4


assumed that every time a person is abducted by someone showing a weapon that

the defendant intends to inflict extreme mental distress.

       Viewing the evidence in the light most favorable to the State, no reasonable

jury could have found beyond a reasonable doubt that Garcia abducted Wilkins with

the intent to inflict extreme mental distress.        There was no evidence that Garcia

threatened to kill or physically harm Wilkins. He showed Wilkins a kitchen knife for

only a short while, and Wilkins testified that Garcia neither told her he was going to

use the knife nor made threatening movements with it.            This does not evidence

intent to cause extreme mental distress.

         Because there is not sufficient evidence to support two of the three

alternative means of kidnapping presented to the jury, Garcia's kidnapping

conviction must be reversed, and we remand for a new trial consistent with this

opinion. See State v. Wright, 165 Wash. 2d 783, 802 n.12, 203 P.3d 1027 (2009) ("The

Washington Constitution provides greater protection of the jury trial right [than the

federal constitution], requiring reversal if it is impossible to rule out the possibility the

jury relied on a charge unsupported by sufficient evidence. Significantly, however, a

defendant in such a position is entitled only to a new trial, not an outright acquittal,

unless the record shows the evidence was insufficient to convict on any charged

alternative." (citations omitted)).    The trial court may not retry Garcia on the two

alternative means for which we hold there is insufficient evidence. See State v.

Ramos, 163 Wash. 2d 654, 660-61, 184 P.3d 1256 (2008); State v. Joy, 121 Wash. 2d
333, 345-46, 851 P.2d 654 (1993).




                                               14
State v. Garcia, Jr. (Phillip Barrara), No. 88020-4


 II.   Restriction of Garcia's right to cross-examine Wilkins

       Garcia argues that the trial court violated his confrontation rights by limiting

his cross-examination of Wilkins. An impermissible limitation on the scope of cross-

examination is a violation of a defendant's right to confrontation. See U.S. CONST.

amend. VI; State v. Darden, 145 Wash. 2d 612, 620-21; 41 P.3d 1189 (2002).              The

scope of cross-examination is within the discretion of the trial court and will not be

disturbed unless there is a manifest abuse of discretion. /d. at 619. "A trial court
                                                                                f

abuses its discretion if its decision 'is manifestly unreasonable or based upon

untenable grounds or reasons."' State v. Lamb, 175 Wash. 2d 121, 127, 285 P.3d 27

(2012) (quoting State v. Powell, 126 Wash. 2d 244, 258, 893 P.2d 615 (1995)).

Therefore, the court erred if there was no lawful justification for restricting the cross-

examination.

        "All relevant evidence is admissible" unless it is limited by the constitution,

the rules of evidence, or other applicable rules. ER 402. Evidence is relevant if it

has "any tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without

the evidence."      ER 401.     The court excluded statements made by Garcia that

evidenced his state of mind.          These statements were of consequence for the

kidnapping charges because conviction for kidnapping in the first degree hinges on

Garcia's intent.    See RCW 9A.40.020(1 ). The only witnesses to Garcia's state of

mind were himself and Wilkins. Wilkins's perception of his state of mind is relevant

and would have been based, at least in part, on Garcia's statements to her.




                                               15
State v. Garcia, Jr. (Phillip Barrara), No. 88020-4


       Relevant testimony may be excluded from trial if it is hearsay. '"Hearsay' is a

statement, other than one made by the declarant while testifying at the trial or

hearing, offered in evidence to prove the truth of the matter asserted." ER 801 (c).

"Whether a statement is hearsay depends upon the purpose for which the statement

is offered.   Statements not offered to prove the truth of the matter asserted, but

rather as a basis for inferring something else, are not hearsay." State v. Crowder,

103 Wash. App. 20, 26, 11 P.3d 828 (2000).              The excluded statements were not

offered for the truth of the matter asserted but were offered to prove Garcia's intent.

Therefore, the trial court erroneously excluded the statements.

       We analyze only the prejudicial effect of the error on the convictions for

burglary in the second degree and criminal trespass in the first degree because we

reversed the kidnapping conviction on other grounds. The error is not prejudicial,

even under the constitutional harmless error test, because the error had     no effect on
his conviction for these crimes. Wilkins offered no testimony about Garcia's actions

at the Valero gas station, which formed the basis for the burglary in the second

degree charge. She had no personal knowledge about what transpired and offered

no testimony about the event.         Therefore, the erroneous limitation on her cross-

examination had no effect on the conviction for burglary in the second degree.

        Similarly, the limitation was not prejudicial with regard to Garcia's conviction

for criminal trespass in the first degree. "A person is guilty of criminal trespass in the

first degree if he or she knowingly enters or remains unlawfully in a building." RCW

9A.52.070(1 ).    The entry is unlawful if "he or she is not ... licensed, invited, or

otherwise privileged to" do so. RCW 9A.52.01 0(5). "Only the person who resides in


                                               16
State v. Garcia, Jr. (Phillip Barrara), No. 88020-4


or otherwise has authority over that property may grant permission to enter or

remain."   State   v. J.P, 130 Wash. App. 887, 892, 125 P.3d 215 (2005). There are
statutory defenses       available to    defendants,    including   when   the   defendant

"reasonably believed that the owner ... would have licensed him ... to enter .... "

RCW 9A.52.090(3). Garcia did not raise these defenses at trial.

        The testimony unaffected by the trial court's restriction on Wilkins cross-

examination established that Garcia entered the mobile home through a door that

was ajar and that Wilkins had never seen Garcia before, did not know him, and was

not expecting anyone to visit the home that night. There is no evidence that she

granted him permission to enter in the mobile home. Even under the constitutional

error test, Garcia was not prejudiced because the "'overwhelming untainted

evidence"' necessarily led the jury to a finding of guilt. See State       v. McDaniel, 83
Wash. App. 179, 187-88, 920 P.2d 1218 (1996) (quoting State             v. Gu/oy, 104 Wn.2d
412,426, 705 P.2d 1182 (1985)).

 Ill.   Admission of the prior felony for dishonesty

        Garcia argues that the trial court erroneously admitted evidence to establish

that his prior burglary-related convictions were crimes of dishonesty.           We review

evidentiary rulings under an abuse of discretion standard.            State   v. Myers, 133
Wash. 2d 26, 34, 941 P.2d 1102 (1997).              "A trial court abuses its discretion if its

decision 'is manifestly unreasonable or based upon untenable grounds or reasons."'

Lamb, 175 Wash. 2d at 127 (quoting Powell, 126 Wash. 2d at 258).

        ER 609(a) allows impeachment of the credibility of a witness through

evidence of past crimes.        Admission is limited to crimes punishable by death or


                                               17
State v. Garcia, Jr. (Phillip Barrara), No. 88020-4


imprisonment of one year and crimes involving dishonesty. /d. This evidence may

be   "elicited   from      the    witness   or   established   by   public   record   during

examination .... " /d.

       We narrowly construe ER 609(a) because of the danger for injustice

associated with admitting evidence of a criminal defendant's past convictions. See

State v. Newton, 109 Wash. 2d 69, 70, 75, 743 P.2d 254 (1987).              When determining

whether a conviction is a crime of dishonesty, a trial court is limited to examining "the

elements and date of the prior conviction, the type of crime, and the punishment

imposed."     /d. at 71.    The inquiry is slightly modified for burglary in the second

degree because it is not a per se crime of dishonesty. State v. Watkins, 61 Wash. App.
552, 556-57, 811 P.2d 953 (1991 ). To determine whether a specific prior conviction

for burglary is a crime of dishonesty, the trial judge may identify the crime the

witness intended to commit inside the unlawfully entered building and look to the

elements of that crime.          State v. Schroeder, 67 Wash. App. 110, 117, 834 P.2d 105

(1992). The trial judge's inquiry into the facts of the underlying conviction is for the

limited purpose of determining the predicate crime for the burglary conviction. See

id. at 119. If the predicate crime was theft, a burglary conviction may be used as a

crime of dishonesty under ER 609(a)(2). /d. at 115; see Watkins, 61 Wash. App. at

555-57.

       The prosecution sought to impeach Garcia's credibility as a witness by

proving that Garcia previously pleaded guilty to a burglary involving theft and a

related conspiracy charge. It could not prove this through the record, meaning that

the information, probable cause statement, judgment and sentence, and statement


                                                 18
State v. Garcia, Jr. (Phillip Barrara), No. 88020-4


on plea of guilty were devoid of evidence that Garcia intended to commit theft.

Instead, the prosecution used a statement made by a coconspirator that was noted

in a police report matching up with the documents in the court file. The Court of

Appeals held this to be error but concluded that it was harmless.

       We agree that the trial court abused its discretion but we disagree that it was

harmless.    Instead, we hold that the error requires reversal of Garcia's burglary

conviction. The trial court improperly went beyond the court file when determining

the predicate crime for Garcia's burglary conviction and relied on hearsay evidence.

Washington case law has clearly established that an ER 609(a)(2) inquiry disfavors

making broad factual inquiries into prior crimes. See Newton, 109 Wash. 2d at 70-71.

While a specific factual inquiry is necessary for burglary, the trial court should not

have gone beyond the court file and relied upon a coconspirator's statement in a

police record. See Schroeder, 67 Wash. App. at 120 (Burglary was used as a crime of

dishonesty when the record was "replete with information that ... prior burglaries

were performed with intent to commit theft.").        A statement in a police report is

generally inadmissible hearsay unless it falls within a hearsay exception. See In re

Det. of Coe, 160 Wash. App. 809, 829, 250 P.3d 1056 (2011 ), aff'd on other grounds,

175 Wash. 2d 482, 286 P.3d 29 (2012).

       An error in admitting evidence is ground for reversal if it is prejudicial. State   v.
Bourgeois, 133 Wash. 2d 389, 403, 945 P.2d 1120 (1997). An error is "'not prejudicial

unless, within reasonable probabilities, the outcome of the trial would have been

materially affected had the error not occurred."'       /d. (quoting State   v.   Tharp, 96
Wash. 2d 591, 599, 637 P.2d 961 (1981 )). The Court of Appeals found the error to be


                                               19
State v. Garcia, Jr. (Phillip Barrara), No. 88020-4


harmless because the trial court "sanitized" the prior convictions by excluding the

fact that they involved burglary, one of the crimes for which Garcia was on trial.

Garcia, 2012 WL 1918961, at *9. It also noted that Garcia did not "demonstrate that

the . . . prior convictions negatively impacted the jury's evaluation of his

credibility .... " /d. at *1 0. The Court of Appeals based this finding on the fact that

the jury "was not persuaded [that] Garcia lacked all credibility" because it acquitted

him of one count of burglary. /d. at *9. We find this reasoning unpersuasive.

       The purpose of proving that Garcia had two prior felony convictions for

dishonesty was to discredit his testimony. For the burglary charge, there was scant

evidence from which a jury could infer Garcia's intent to commit a predicate crime.

Although a surveillance camera captured him breaking into the Valero gas station,

hearing the alarm, and leaving, Garcia testified that he entered the gas station only

to seek safety. However, after hearing of two prior felonies for dishonesty, the jury

discredited his testimony.

       The prejudice against Garcia was magnified by the prosecution's incorrect

description of burglary. Burglary in the second degree requires that Garcia enter or

remain in the Valero gas station with intent to commit a crime against a person or

property therein. See RCW 9A.52.030(1 ). Therefore, a conviction required that he

not only trespass, but also intend to commit a crime against a person or property

inside the burglarized building. State v. Bergeron, 105 Wash. 2d 1, 4, 711 P.2d 1000

(1985); see RCW 9A.52.070 (The act of knowingly entering or remaining unlawfully

in a building without the additional intent element is criminal trespass in the first

degree.). In his closing and rebuttal arguments, the prosecutor argued that Garcia


                                               20
State v. Garcia, Jr. (Phillip Barrara), No. 88020-4


committed burglary by throwing the cinder block through the door of the Valero gas

station because the act of breaking the door became the predicate crime for the

burglary. This is a misstatement of the law. It omits the requirement that the State

prove the additional specific intent to commit a crime inside the building. 1

       Coupling the scant evidence of the intent element with the prosecutor's

mistaken description of the crime of burglary and the improper admission of crimes

of dishonesty, there is a reasonable probability that the trial court's error in admitting

the crimes of dishonesty materially affected the outcome. Therefore, the burglary in

the second degree conviction is reversed and remanded for a new trial.

       The error did not prejudice Garcia with respect to the conviction for criminal

trespass in the first degree. Garcia testified that he entered the home and did not

indicate that he was invited or had permission to do so. In fact, he said that when he

entered, he did not see Wilkins at first. Wilkins also testified that she did not know

Garcia and had never seen him before. It unlikely that absent the error the outcome

would have been different.

                                       CONCLUSION

       Garcia's convictions for kidnapping in the first degree and burglary in the

second degree are reversed and remanded for a new trial consistent with this

opinion. We affirm Garcia's conviction for criminal trespass in the first degree.


1 Alone, the prosecutor's misstatement is not a reversible error. If a defendant fails to object
to the prosecutor's error at trial, the error is waived unless the defendant "establishes that
the misconduct was so flagrant and ill intentioned that an instruction would not have cured
the prejudice." In re Pers. Restraint of Glasmann, 175 Wash. 2d at 704. Garcia fails to
establish that an instruction could not have cured the resulting prejudice. The trial court
instructed the jury to disregard arguments not supported by the law as given in the jury
instructions. It also instructed the jury as to the correct elements of burglary.

                                               21
State v. Garcia, .Jr. (Phillip Barrara), No. 88020-4




                                                .2.2